Citation Nr: 0621833	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-14 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back condition, 
claimed as degenerative joint disease of the fifth lumbar 
vertebrae.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to May 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefit sought on appeal.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's current low back condition was incurred in or 
aggravated by service.


CONCLUSION OF LAW

Service connection for a low back condition is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).
Here, the RO sent correspondence in January 2004 and rating 
decisions in April 2004 and June 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the May 2005 statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  No examination is 
required in this case because the evidence does not indicate 
that the claimed disability is due to any event, injury, or 
disease in service.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, like arthritis, may be presumed to 
have been incurred during service if they become disabling to 
a compensable degree within one year of separation from 
active duty 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
condition.  Although competent medical evidence demonstrates 
that the veteran currently has the condition, the evidence 
does not demonstrate that it was incurred in or aggravated by 
service or that any arthritis manifested to a compensable 
degree within one year following the veteran's separation 
from service.

The medical evidence shows that prior to service in August 
1958, prior to service, the veteran was treated for an 
infected hematoma of the right thigh.  

The veteran's service medical records show that in March 
1971, he complained of right leg pain shooting from the right 
lower back.  In early April 1971, he complained of pain in 
his back and low back.  In late April 1971, the Medical Board 
reviewed the veteran's medical history and diagnosed weakness 
and atrophy of the right quadriceps.  The Medical Board 
deemed him to be unfit and released the veteran from service.  
The April 1971 separation examination found his spine and 
other musculoskeletal examination to be normal.  The 
examination found weakness and atrophy of the right 
quadriceps as well as a scar of the right thigh.  This 
condition was found to have existed prior to service and to 
have not been aggravated by service.

The private medical records provide that the veteran first 
sought treatment for low back pain in 1980.  In March 1985, 
he presented for treatment at a hospital complaining that he 
twisted his back.  A MRI revealed a normal lumbar spine.  In 
1998, the veteran's chiropractor diagnosed him as having 
"low back pain, segmental dysfunction and degenerative joint 
disease" and opined that "degenerative changes are usually 
a result of past injury and cumulative wear and tear rather 
than a disease from birth."

The veteran's service medical records are void of any 
diagnosis of a low back condition.  The post-service medical 
records are negative for any evidence of a low back condition 
within one year of separation from active duty.  Further, 
while the competent medical evidence does show that the 
veteran now suffers from a low back condition, it does not 
include any competent medical opinion linking the condition 
to the veteran's service.  In the absence of competent 
medical evidence linking any current low back condition to 
service, service connection must be denied.

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and the 
claimed condition.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, the veteran's assertions 
do not constitute competent medical evidence that the low 
back condition began during, or is a result of, service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for a low back condition is denied.


ORDER

Service connection for a low back condition, claimed as 
degenerative joint disease of the fifth lumbar vertebrae, is 
denied.



____________________________________________
Harvey P. Roberts	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


